Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Wagner appeals the district court’s orders dismissing, after a bench trial, his negligence action brought pursuant to the Federal Tort Claims Act, 28 U.S.C.A. §§ 1346(b), 2671-2680 (West 2006 & Supp.2014), and denying his motion for a new trial. We have considered the parties’ arguments and have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Wagner v. United States, No. 3:12-cv-00130-GCM, 2014 WL 1333666 (W.D.N.C. Apr. 2, 2014; Aug. 21, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.